 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrimco Casting CorporationandInternational Unionof District 50, United Mine Workers of America.Case 2-RC-14885January 27, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed on April 8, 1968 by thePetitioner,andpursuant to a Stipulation forCertification upon Consent Election entered into bytheabove-namedpartiesandUnitedOpticalWorkersUnion,Local408,I.U.E.,AFL-CIO,Intervenor, and approved on April 16, 1968, by theActing Regional Director for Region 2, an electionby secret ballot was conducted under the supervisionof the Regional Director for Region 2 on April 26,1968. Upon the conclusion of the election, a tally ofballotswas furnished the parties, showing that ofapproximately 116 eligible voters, 109 ballots hadbeen cast, 51 of which were for Petitioner, 52 werefor Intervenor, 3 were challenged, and 3 were void.The challenged ballots were sufficient in number toaffect the results of the election.The Petitioner timely filed objections to theelection. Pursuant to the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation, and on July 11, 1968,issued and duly served upon the parties his Reportand Recommendations on Objections to ElectionandChallengedBallots.TheRegionalDirectorrecommended that the challenges to the 3 ballots beoverruled, and that Objections 1 through 11, and 13,be overruled. He also recommended that Objection12 be sustained, the election set aside, and that asecondelectionbeordered,subjecttothequalification,inter alia,that in the event the revisedtally showed that the Petitioner received a majority,thePetitionerwas to be certified. The Intervenortimely filedand served its exceptions to theRegional Director's recommendation that Objection12 be sustained and that the election be set aside,and a brief in support of its exceptions.The Board, in an Order dated August 16, 1968,adopted,pro forma,the recommendations of theRegional Director that Objections 1 through 11, and13 be overruled; and that the challenges to the 3ballots be overruled, a revised tally of ballots beissued, and, if the Petitioner received a majority,that the Petitioner be certified. The Board deferredconsideration of the remaining recommendations oftheRegional Director pending the opening of the 3challenged ballots and the issuance of a revised tallyof ballots.On August 23, 1968, a revised tally of ballots wasserved upon the parties, showing that of 106 validballots counted, 52 were for the Petitioner and 54for the Intervenor.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction,maintenance,shippingandreceiving employees employed by the Employer;butexcludingallofficeclericals,salesmen,watchmen, guards and supervisors as defined inthe Act.5.TheBoardhasconsidered theRegionalDirector'sReport, the recommendations, and theentire record in this case, including the exceptionsandbrief,andmakes the following findingsconcerning Objection 12:The Regional Director's investigation revealed thefollowing undisputed facts:The Intervenor has represented the employees inquestion formany years. During this time ahalf-day's pay has been deducted by the Employer,inApriland June, from each employee's paythrough a checkoff authorization, for transmittal tothe Intervenor's strike fund. For about 6 yearsemployees have complained about this assessment.In early April 1968, the employees asked for ameeting with the Intervenor to discuss the issue. OnApril 8, 1968, the Petitioner filed the petition herein.On April 10, 1968, a representative of theIntervenormet with the employees in the shop.Upon hearing their displeasure with the checkoffassessment, the representative suggested that acommittee of employees be formed to meet withhim on the issue. A few days later 6 or 7 employeesmet with the Intervenor's representative and urgedthat the assessments be discontinued and that thelasthalf-day'sassessment, recently deducted inApril,bereturnedtotheemployees.Therepresentative informed the committee that, becauseof their strong opposition, the assessment would nolonger be taken from the employees' wages, and therecent assessment would be returned to them. OnApril19,1968,aletterwas sent by therepresentative to all employees informing them ofthe Intervenor's decision, and enclosing a check inthe amount of a half-day's pay to cover the lasti174 NLRB No. 44 PRIMCO CASTING CORP.245deduction. The election was conducted on April 26,1968.Without ruling on the cancellation of futureassessments, theRegionalDirector recommendedthat the objection be sustained on the ground thatthe return of the April assessment was a tangibleeconomic benefit to the employees, motivated by thePetitioner's filing of its petition, which impairedemployee free choice in the election.We do notagree.The refund of the April assessment cannotproperly be viewed as a bestowal of an economicbenefit in the nature of a gift or bribe, comparabletothe insurance policy found objectionable inWagner Electric Corporation,Chatham Division,167 NLRB No. 75, or the free gift certificate foundobjectionable inGeneral Cable Corporation,170NLRB No. 172, the two cases on which theRegional Director relies. The refund resulted fromand was but an incident to the Intervenor's changeof policy with regard to the maintenance of a strikefund for the benefit of employees in the unit - achange of policy which obviously decreased oneform of benefit the employees could expect fromcontinued representation by the Intervenor. Thus therefund, limited to the recently collectedAprilassessment, did not in any real sense constitute agiftor added economic benefit to employees. Inpractical effect, it amounted to no more than arebateofanunused premium, the return toemployees of money which they had themselvesearned and which had been deducted from theirwages to prepay the cost of the now discontinuedstrike fund protection. The situation presented inthis case is thus not significantly different from whatitwould have been had the Intervenor's policychange with respect to the strike fund immediatelypreceded rather than immediately followed the Aprilcheckoff, thereby obviating the need for a cashrefund.Unlike a cash gift or a bribe which can serve onlytocorruptemployeesintheirchoice,thediscontinuance of the strike fund had a legitimaterelationship to the suitability - from the employees'point of view - of the Intervenor as a bargainingrepresentative. It has a direct bearing on the kindand quality of services the Intervenor might beexpected to provide and on the cost to employeesfor such services - considerations that are clearlyrelevant in the selection of a bargaining agent.Moveover, as the refund was not conditioned on theoutcome of the election, and had no other stringsattached, the employees, members and non-membersalike, were left entirely free to evaluate theprosandconsof the Intervenor's action in determiningwhether to retain it as their bargaining agent.Weare unable to conclude in these circumstances thatthe Intervenor's questioned conduct impaired a freeand rational choice by employees in the election.Nor do we believe that the timing of theIntervenor's action requires a different conclusion.We assume for purposes of this decision that theIntervenor, in responding as it did to employees'complaintaboutitsstrikefundpolicy,wasmotivated in substantial part by a desire to improveitsstandingwith employees in the forthcomingelection.But we do not think a desire to makeoneselfmore attractive as a candidate for election,in the case of a union representation election anymore than in the case of a political election, is initself a valid reason for condemning as objectionableanotherwisepermissiblechange in position,particularly where, as here, the change is made inresponse to legitimate employee demands. To holdotherwisewouldmean in effect that once anincumbent union's status had been challenged, itmust freeze its existing practices and policies untilthe representation question has been resolved, andthat it may not, during that period, take measuresto rectify grievances against it that have been acause of employee discontent.We do not think thatthismakes good sense or good law.Moreover,we do not regard the Intervenor'saction here in question as analogous in principle tothat of an employer who, with a purpose to defeat aunion, grants to employees a benefit he would notnormally have granted. It appears plain that the twosituations are materially different, even if we are toassumethatIntervenor'spolicychangeandconsequent refund constituted an economic benefitto employees. The vice inherent in an employer'sgrant of benefit was identified by the SupremeCourt inN.L.R.B. v. Exchange Parts Co.,375 U.S.405, as follows:The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside the velvetglove.Employees are not likely to miss theinferencethatthesourceofbenefitsnowconferred is also the source from which futurebenefitsmust flow and which may dry up if it isnot obliged.This coercive element, the presence of an impliedthreat of future reprisal cannot properly be found tobe present where a union takes action such as theIntervenortookheretoimprove its agencyrelationshipwith employees. A union's attempt tomake itselfmore attractive to employees canscarcely be viewed by the employees as a warningthat, if the union is not obliged, the employees maybe made to suffer later. For, as the employees areaware, if the union is not obliged - that is, if itloses the election- it can have no effect on theemployees in the future whatsoever. No element ofcoercion is therefore present.'For the foregoing reasons, we conclude that theIntervenor'sconduct,which is the subject ofObjection 12, neither imposed a constraint uponemployeesnorotherwise interferedwith theirfreedom of choice in the election. Accordingly, we'Cf.DIT-MCO,163 NLRB No. 147;Amalgamated ClothingWorkersof America, AFL-CIO v N L.R.B.,345 F.2d 264 (C.A. 2) 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall overrule that objection. As the Intervenor hassecured a majority of the valid votes cast in theelection,weshallcertifyitasthecollective-bargaining representative of the employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that United Optical WorkersUnion,Local 408, I.U.E., AFL-CIO, has beendesignatedand selected by a majority of theemployees in the unit found appropriate as theirrepresentativeforthepurposesofcollectivebargaining, and that pursuant to Section 9(a) of theAct, the said labor organization is the exclusivebargaining agent for all such employees for thepurposes of collective bargaining with resect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment.MEMBERZAGORIA, dissenting:IwouldadopttheRegionalDirector'srecommendation and set aside the election, becausethe precipitate distribution of money to employees 7days before the election constituted "a tangible andsomewhat unusual economic benefit" which unfairlyinduced employees to vote for the Intervenor andthus impaired employee free choice in the election.'Idisagree with my colleagues that the return ofthe strike assessment was not a bestowal of aneconomic benefit but was merely "an incident to theIntervenor's change of policy," and thus did notimpair reasoned free choice in the election. For 6years the Intervenor turned a deaf ear to thecomplaints of these employees about the biyearlycut in their take-home pay for the benefit of theIntervenor's strike fund. Then, 2 days after District50 petitioned for a Board election, the Intervenorsuddenly became responsive to the complaints, andwithin record time placed a check for a half-day'spay in the hands of each employee 1 week beforethe election was held. There is no doubt in my mindthat each recipient of a check considered it anunexpected, immediate, and substantial economicbenefit.Although to others there may be realadvantages to a strike fund, these employees hadconsistently voiced their preference for cash in handand had been unable to achieve it.Iagreewithmy colleagues that an incumbentunion is not required to freeze its existing practicesand policies until a representation question has beenresolved. Thus, the Intervenor's announcement thatitwould discontinue future strike fund assessmentswas a fair and reasonable response to legitimateemployee complaints. But I cannot agree that theIntervenor's presentation of a half-day's pay inadditionwas the type of conduct which left theemployees entirely free to make a reasoned choicebetween the two unions.In view of the 6 years of helplessness on the partof the employees in the face of the Intervenor'srefusal to discontinue the assessments, I am forcedto conclude that the receipt of cash such a shorttime before an election, by its very natureprecludedratherthanencouragedreasonedemployeeconsiderationof the Intervenor's capacity andqualifications effectively to represent the employees'interests.'Cf.WagnerElectric Corporation,Chatam Division,167 NLRB No 75;General Cable Corporation,170 NLRB No. 172. CompareDIT-MCO,Incorporated.supra.